           Case 5:17-cv-04467-BLF Document 370 Filed 03/04/21 Page 1 of 8




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Jason W. Wolff (CA SBN 215819) wolff@fr.com
     John-Paul Fryckman (CA 317591) fryckman@fr.com
 3
     K. Nicole Williams (CA291900) nwilliams@fr.com
 4   FISH & RICHARDSON P.C.
     12860 El Camino Real, Ste. 400
 5   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 6
     Proshanto Mukherji (Pro Hac Vice) mukherji@fr.com
 7   FISH & RICHARDSON P.C.
     One Marina Park Drive
 8   Boston, MA 02210
     Phone: (617) 542-5070/ Fax: (617) 542-5906
 9
     Robert Courtney (CA SNB 248392) courtney@fr.com
10   FISH & RICHARDSON P.C.
     3200 RBC Plaza
11   60 South Sixth Street
     Minneapolis, MN 55402
12   Phone: (612) 335-5070 / Fax: (612) 288-9696
13
     Attorneys for Plaintiff
14   FINJAN LLC

15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17                                        (SAN JOSE DIVISION)
18   FINJAN LLC., a Delaware Limited Liability       Case No. 5:17-cv-04467-BLF (VKD)
     Company,
19                                                   PLAINTIFF FINJAN LLC’S MOTION IN
20                    Plaintiff,                     LIMINE NO. 2 TO PRECLUDE CERTAIN
                                                     DAMAGES TESTIMONY BY DR.
21          v.                                       BECKER

22   SONICWALL, INC., a Delaware Corporation,        Date: March 18, 2021
                                                     Time: 1:30 PM
23                    Defendant.                     Hon. Beth Labson Freeman
24                                                   Ctrm: 3, 5th Floor

25

26               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
27

28

                                                              Case No. 17-cv-04467-BLF (VKD)
                                                      FINJAN LLC’S MOTION IN LIMINE NO. 2
           Case 5:17-cv-04467-BLF Document 370 Filed 03/04/21 Page 2 of 8




 1   I.     INTRODUCTION

 2          Pursuant to Federal Rules of Evidence 401, 402, 403, and 702, Finjan LLC (“Finjan”)

 3   respectfully requests that the Court exclude from presentation to the jury damages opinions by

 4   Stephen Becker, Ph.D. that (1) are based on a legally improper damages model, or (2) rely on

 5   post-Complaint events not cognizable under a properly formed royalty analysis.

 6   II.    ARGUMENT

 7          The model proposed by Dr. Becker, SonicWall’s damages expert, contravenes settled law

 8   by basing damages on SonicWall’s pre-notice revenues, conflicting with 35 U.S.C. § 287(a). It

 9   also ignores years of infringement for which Finjan is entitled to relief, conflicting with § 284.

10   Dr. Becker also improperly relies on events long after the hypothetical negotiation, namely

11   Finjan’s change in ownership in late 2020. The Court should preclude such opinions.

12          A.      Damages Start No Earlier Than June 10, 2014, and Could Extend to 2025

13          In this case, damages begin on the date SonicWall received actual notice of Finjan’s

14   claims. The dates of notice, and thus the damages start dates, are disputed, with SonicWall

15   consistently urging later dates than Finjan. In no event might damages for this case begin before

16   June 10, 2014 (Finjan’s date for the ’926 patent), and in no event would damages for other patents

17   begin before other dates Finjan has urged (from Sept. 2014 (’780 patent) through the date of the

18   complaint). Finjan’s damages expert DeForest McDuff, Ph.D. has collected the earliest damages

19   start dates in a table. See Exh. 10 ¶¶ 105–07. As to the end of damages, they could extend until

20   the expiration of the ’154 patent, which is December 12, 2025.

21          B.      Dr. Becker Relied on Pre-Notice Revenue and Excluded Years of Infringement

22          Dr. Becker’s damages model (reflected in his report (Exh. 7), with errata (Exh. 8) and

23   supplementation (Exh. 9)) does not reflect the appropriate start of damages, under any party’s

24   contentions. It estimates damages based on SonicWall revenues from long before the start of

25   damages, going as early as February 1, 2010 for the ’780 patent. See generally SLB-2A–2J; SLB-
                                                        1           Case No. 17-cv-04467-BLF (VKD)
                                                             FINJAN LLC’S MOTION IN LIMINE NO. 2
             Case 5:17-cv-04467-BLF Document 370 Filed 03/04/21 Page 3 of 8




 1   4A–4–J; see also Exh. 7 ¶¶ 107–12, 339–40, 421, 429.1 Dr. Becker’s model ignores years of

 2   accused SonicWall revenue. For the ’780 patent, Dr. Becker’s model stops at January 31, 2015,

 3   ignoring three years of subsequent term. For the ’154 patent, the model is worse; awarding

 4   damages on revenues on February 1, 2014 (i.e., long before damages start on March 2017), and

 5   stopping on January 31, 2019 (i.e., years before Dec. 12, 2025 expiration). See SLB-2J; SLB-4J.

 6             At deposition, Dr. Becker confirmed that his model relied on pre-notice revenue. Exh. 9 at

 7   113:5–16. He also confirmed that, because of this, his royalty was mostly attributable to pre-

 8   notice revenue. Id. at 134:7–12. And his “lump sum” computations for patent royalties (in

 9   Exhibits SLB-1A and SLB-1B) were similarly based on pre-notice revenues. Id. at 141:7–13.

10   And he confirmed that all his damages computations relied on pre-notice revenues. Id. at 142:22–

11   143:15

12                                                                                                .

13
               C.     Legal Standards
14             Where, as here, a patentee relies on actual notice to the infringer to support infringement,

15   the Patent Act makes clear that any damages must be limited to “infringement occurring after such

16   notice.” 35 U.S.C. § 287(a). The Federal Circuit expressly held that this provision of § 287 is a

17   “limitation on damages, and not an affirmative defense.” Arctic Cat Inc. v. Bombardier

18   Recreational Products Inc., 876 F.3d 1350, 1366 (Fed. Cir. 2017) (emphasis added). However,

19   once the notice requirement has been satisfied, a patentee who proves infringement has an

20   absolute right to appropriate damages for infringing post-notice acts. Lindemann Maschinenfabrik

21   GmbH v. Am. Hoist & Derrick Co., 895 F.2d 1403, 1406 (Fed. Cir. 1990) (“In patent law, the fact

22   of infringement establishes the fact of damage because the patentee’s right to exclude has been

23   violated.”). These considerations are central to determination of the “royalty base” (the corpus of

24
     1
25       The “SLB” exhibits were part of Dr. Becker’s report, and are in Exhs. 7, 8, and 12.

                                                          2           Case No. 17-cv-04467-BLF (VKD)
                                                               FINJAN LLC’S MOTION IN LIMINE NO. 2
           Case 5:17-cv-04467-BLF Document 370 Filed 03/04/21 Page 4 of 8




 1   value to which the royalty rate is applied) for damages purposes. “The royalty base for reasonable

 2   royalty damages cannot include activities that do not constitute patent infringement, as patent

 3   damages are limited to those ‘adequate to compensate for the infringement.’” AstraZeneca AB v.

 4   Apotex Corp., 782 F.3d 1324, 1343 (Fed. Cir. 2015) (quoting 35 U.S.C. § 284, emphasis added).

 5          D.      Because It Bases Damages on Pre-Notice Acts for All Asserted Patents, Dr.

 6                  Becker’s Model Contravenes the Patent Act and Appellate Authority
            To Finjan’s knowledge, no authority from the Federal Circuit or from any other tribunal
 7
     authorizes a royalty on revenues outside the limits in § 287(a). The statute says the opposite:
 8
                    [Absent constructive notice,] no damages shall be recovered . . . ,
 9
                    except . . . for infringement occurring after [actual] notice.
10
     35 U.S.C. § 287(a) (emphasis added). The Federal Circuit has reminded courts and litigants to
11
     take care when computing a royalty base for damages purposes. “The royalty base for reasonable
12
     royalty damages cannot include activities that do not constitute patent infringement, as patent
13   damages are limited to those ‘adequate to compensate for the infringement.’” AstraZeneca, 782

14   F.3d at 1343 (Fed. Cir. 2015) (quoting 35 U.S.C. § 284).

15          AstraZeneca’s logic should control here. There, the Federal Circuit reversed a district

16   court’s determination that the royalty base for patent damages should include revenues during a

17   “pediatric exclusivity period” that ran past the expiration of the patent. Id. at 1343. Reversing,

18   AstraZeneca pointed out the “familiar principle that the royalty due for patent infringement should

19   be the value of what was taken—the value of the use of the patented technology.” Id. at 1344

20   (quote marks omitted). Under that principle, it was improper to include post-expiration in an

21   infringement revenue base because those revenues took nothing from the patentee attributable to

22   the patent. Here, the presentation is different but the outcome should be the same. By operation

23   of § 287, Finjan has no right under to pre-notice damages, and has never sought pre-notice

24   damages. Dr. Becker’s model, by including pre-notice revenues (to the exclusion of post-notice

25   revenues, discussed below) in his base is improper, as the deficient base was in AstraZeneca.

                                                        3           Case No. 17-cv-04467-BLF (VKD)
                                                             FINJAN LLC’S MOTION IN LIMINE NO. 2
           Case 5:17-cv-04467-BLF Document 370 Filed 03/04/21 Page 5 of 8




 1          E.      Because It Accords Zero Value to Late-Term Infringement for the ’780, ’968,

 2                  ’305, ’408, and ’154 Patents, Dr. Becker’s Model is Doubly Improper
            Dr. Becker’s model ignores infringement more than five years after the hypothetical
 3
     negotiation. Such a five year horizon omits years of revenue:
 4

 5    Patent        End of Damages          Dr. Becker’s Revenue Period            Unaddressed Term
      ’780 patent   November 6, 2017        Feb. 1, 2010 through Jan. 31, 2015         2 years, 280 days
 6
      ’968 patent   September 5, 2023       Feb. 1, 2014 through Jan. 31, 2017         6 years, 218 days
 7
      ’305 patent   August 18, 2020         Feb. 1, 2014 through Jan. 31, 2019          1 year, 145 days
 8    ’408 patent   May 27, 2021            Feb. 1, 2014 through Jan. 31, 2019         2 years, 119 days

 9    ’154 patent December 12, 2025 Feb. 1, 2014 through Jan. 31, 2019            6 years, 317 days
            Again, Dr. Becker’s approach is irreconcilable with the law. A patentee is entitled to a
10
     reasonable royalty for all infringement, not just a fraction. See, e.g., 35 U.S.C. § 284; see also
11
     Dow Chem. Co. v. Mee Indus., Inc., 341 F.3d 1370, 1381–82 (Fed. Cir. 2003) (“The statute
12
     [§ 284] is unequivocal that the distict court must award damages in an amount no less than a
13
     reasonable royalty.”) (emphasis added); Lindemann Maschinenfabrik GmbH v. Am. Hoist &
14
     Derrick Co., 895 F.2d 1403, 1406 (Fed. Cir. 1990) (“[t]he fact of infringement establishes the fact
15
     of damage because the patentee’s right to exclude has been violated.”) (emphasis added). The
16
     Court should not permit Dr. Becker to present a damages model under which Finjan would be
17
     uncompensated—and SonicWall would receive a windfall—for years of infringement.
18
            F.      No Part of Georgia-Pacific Justifies Dr. Becker’s Distorted Model
19
            Searching for support, Dr. Becker cited Georgia-Pacific’s hypothetical negotiation
20
     framework. E.g., Exh. 8 ¶¶ 423–24. But that case cannot overwhelm § 287’s bar on pre-notice
21
     damages, or § 284’s requirement of a remedy for infringement. While the hypothetical negotiation
22
     pre-dates the litigation, it does not permit an accused infringer to propose blinding the jury to the
23
     extent of infringement. The negotiation’s point is to help the jury “assess damages for post-notice
24
     infringement relative to market conditions at the point in time when infringement began.” Power
25

                                                         4          Case No. 17-cv-04467-BLF (VKD)
                                                             FINJAN LLC’S MOTION IN LIMINE NO. 2
           Case 5:17-cv-04467-BLF Document 370 Filed 03/04/21 Page 6 of 8




 1   Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 711 F.3d 1348, 1379 (Fed. Cir. 2013)

 2   (emphasis added). That objective would be frustrated if juries could hear about hypothetical

 3   negotiations that pay on pre-notice revenue (which § 287 forecloses), and withhold on

 4   infringement later (leaving Finjan without the remedy required by § 284).

 5          For this reason, the Federal Circuit has reminded courts they are “not at liberty, in

 6   conducting the [hypothetical negotiation] methodology, to abandon entirely the statutory standard

 7   of damages ‘adequate to compensate’ for the infringement.” Fromson v. W. Litho Plate & Supply

 8   Co., 853 F.2d 1568, 1575 (Fed. Cir. 1988), overruled on other grounds by Knorr-Bremse Systeme

 9   fuer Nutzfahrzeuge GmbH v. Dana Corp., 383 F.3d 1337 (Fed. Cir. 2004). Proper damages

10   models “look to events and facts that occurred thereafter,” such as notice dates and infringement

11   deep into the patent term. See id. Dr. Becker’s model fails that requirement. By blinding itself to

12   the actual damages periods—periods beginning as early as 2014 and extending as late as 2023—

13   Dr. Becker’s analysis contravenes deep-rooted damages concepts. Presentation to the jury would

14   be unlawful and deeply prejudicial to Finjan because of the confusion that would result. The

15   Court should enter an order precluding Dr. Becker from presenting such analysis to the jury.

16          G.      Finjan’s Change in Ownership is Not Part of a Proper Damages Analysis

17          Dr. Becker claims, without justification, that computation of a royalty should be limited by

18   the late 2020 acquisition of Finjan by Fortress. E.g. Exh. 7 at ¶ 447. Even Dr. Becker’s own

19   analysis does not deem the acquisition to be a consideration at the hypothetical negotiation.

20   Finjan is aware of no reasonable basis for telling the jury that damages should take the acquisition

21   into account when no damages expert has opined it would be considered at the hypothetical

22   negotiation. Though recognizing that this Court in another matter held the acquisition potentially

23   relevant to damages, in this case nothing in Dr. Becker’s report supports opining on it to the jury.

24   Presentation would be prejudicial, as it would lead to confusion and improper damages analysis.

25   The Court should preclude Dr. Becker’s opinions based on the acquisition at trial.

                                                        5           Case No. 17-cv-04467-BLF (VKD)
                                                             FINJAN LLC’S MOTION IN LIMINE NO. 2
          Case 5:17-cv-04467-BLF Document 370 Filed 03/04/21 Page 7 of 8




 1                                         Respectfully Submitted,

 2   Dated: March 4, 2021                 By: /s/ Robert Courtney
                                          Juanita R. Brooks (CA SBN 75934)
 3                                        brooks@fr.com
                                          Roger A. Denning (CA SBN 228998)
 4                                        denning@fr.com
                                          Jason W. Wolff (CA SBN 215819)
                                          wolff@fr.com
 5                                        John-Paul Fryckman (CA 317591)
                                          fryckman@fr.com
 6                                        K. Nicole Williams (CA 291900)
                                          nwilliams@fr.com
 7                                        FISH & RICHARDSON P.C.
                                          12860 El Camino Real, Ste. 400
                                          San Diego, CA 92130
 8                                        Phone: (858) 678-5070 / Fax: (858) 678-5099
 9                                        Proshanto Mukherji (Pro Hac Vice)
                                          mukherji@fr.com
10                                        FISH & RICHARDSON P.C.
                                          One Marina Park Drive
11                                        Boston, MA 02210
                                          Phone: (617) 542-5070/ Fax: (617) 542-5906
12                                        Robert Courtney (CA SNB 248392)
                                          courtney@fr.com
13                                        FISH & RICHARDSON P.C.
                                          3200 RBC Plaza
14                                        60 South Sixth Street
                                          Minneapolis, MN 55402
                                          Phone: (612) 335-5070 / Fax: (612) 288-9696
15
                                          Attorneys for Plaintiff
16                                        FINJAN LLC

17

18

19

20

21

22

23

24

25

                                            6          Case No. 17-cv-04467-BLF (VKD)
                                                FINJAN LLC’S MOTION IN LIMINE NO. 2
           Case 5:17-cv-04467-BLF Document 370 Filed 03/04/21 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on March 4, 2021 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                        /s/ Robert Courtney
                                                          Robert Courtney
 8                                                        courtney@fr.com

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                      7           Case No. 17-cv-04467-BLF (VKD)
                                                           FINJAN LLC’S MOTION IN LIMINE NO. 2
